CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “mobile terminals, fixed terminals, a communication unit, a control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “terminals, unit” coupled with functional language “configured to transmit first information, configured to transmit second information, configured to transmit first information, configured to control the communication unit” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 8, 12, 18, 20, 29,  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: mobile terminals (see Para. 148 and 431) is disclosed in Applicant’s specification as the on-vehicle apparatus 50 of the vehicle 5 includes a control unit (ECU: Electronic Control unit) 51, a GPS receiver 52, a vehicle speed sensor 53, a gyro sensor 54, a storage unit 55, a display 56, a speaker 57, an input device 58, an on-vehicle camera 59, a radar 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
LINLIN CAO on 9/29/2021.
The application has been amended as follows: 

	1.	(Currently Amended) An information providing system comprising:
one or a plurality of mobile terminals each configured to transmit first information based on own sensor information to a server;
one or a plurality of fixed terminals each configured to transmit second information based on own sensor information to the server; and
the server configured to generate third information on the basis of the first information and the second information that have been received by the server, and configured to transmit the generated third information to at least [[the]] one of said mobile terminals,
the first information and the second information each include identification information capable of determining accuracy of the sensor information,
when a position of an object included in each piece of different information having been received satisfies a predetermined condition, the server selects either one of the first information and the second information on the basis of the identification information, and generates the third information on the basis of the selected information,
when the position of the object included in the first information and the position of the object included in the second information satisfy a predetermined condition, the server generates the third information on the basis of the second information, and
[[the]] one or a plurality of said mobile terminals corrects the own sensor information on the basis of positional information of the object included in the third information.

2.	(Currently Amended) The information providing system according to claim 1, wherein 
one or a plurality of said mobile terminals generates the first information on the basis of the own sensor information and the third information that has been received by [[the]] one or a plurality of said mobile terminals.

3.	(Currently Amended) The information providing system according to claim 2, wherein
on the basis of the own sensor information and the third information that has been received by [[the]] one or a plurality of said mobile terminals, [[the]] one or a plurality of said mobile terminals detects an object of which state has changed, and sets change point information of the detected object, as the first information.

4.	(Currently Amended) The information providing system according to claim 3, wherein
[[the]] one or a plurality of said mobile terminals requests, for each predetermined cycle, the server for transmission of the third information, and when [[the]] one or a plurality of said mobile terminals has not detected the object of which state has changed in the predetermined cycle, [[the]] one or a plurality of said mobile terminals does not generate the first information.

18.	(Currently Amended) The information providing system according to claim 1, wherein
[[the]] one or a plurality of said mobile terminals is capable of generating vehicle prediction information as future dynamic information of an object, on the basis of the own sensor information, and causes the first information to include the generated vehicle prediction information.

20.	(Currently Amended) A server configured to perform wireless communication with one or a plurality of mobile terminals and one or a plurality of fixed terminals,
the server includes

		a second server belonging to a second network slice having a longer delay time period than the delay time period of the first network slice, and
the first server and the second server comprising:
a communication unit configured to receive, from [[the]] one or a plurality of said mobile terminals, first information based on sensor information of [[the]] one or a plurality of said mobile terminals, and configured to receive, from [[the]] one or a plurality of said fixed terminals, second information based on sensor information of [[the]] one or a plurality of said fixed terminals; and
a control unit configured to generate third information on the basis of the received first information and the received second information and control the communication unit so as to transmit the generated third information to at least [[the]] one of said mobile terminals,
the control unit of the first server determines a priority of each of the first information and the second information, and determines whether the control unit of the first server generates the third information or the control unit of the second server is caused to generate the third information, in accordance with the determined priorities.

22.	(Currently Amended) A non-transitory computer readable storage medium storing a computer program configured to cause a computer to function as a server which performs wireless communication with one or a plurality of mobile terminals and one or a plurality of fixed terminals,
the server includes
a first server belonging to a first network slice having a shorter delay time period, 
wherein the first server comprises a computer, and
a second server belonging to a second network slice having a longer delay time 
than the delay time period of the first network slice, wherein the second server comprises a computer, and
the computer program causing the computers of the first server and the second server to perform:
a step of receiving, from [[the]] one or a plurality of said mobile terminals, first information based on sensor information of [[the]] one or a plurality of said mobile terminals, and of receiving, from [[the]] one or a plurality of said fixed terminals, second information based on sensor information of [[the]] one or a plurality of said fixed terminals, and 
a step of generating third information on the basis of the received first information and the received second information, and controlling a communication unit of the server so as to transmit the generated third information to at least [[the]] one of said mobile terminals,
the computer program causing the computer of the first server to perform:
a step of determining a priority of each of the first information and the second 
information, and of determining whether the computer of the first server generates the third information or the computer of the second server is caused to generate the third information, in accordance with the determined priorities.

26.	(Currently Amended) An information providing system comprising:
one or a plurality of mobile terminals each configured to transmit first information based on own sensor information to a server;
one or a plurality of fixed terminals each configured to transmit second information based on own sensor information to the server; and
one of said mobile terminals,
the server is capable of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the server, 
the third information includes the generated server prediction information,
[[the]] one or a plurality of said mobile terminals is capable of generating vehicle prediction information as future dynamic information of an object, on the basis of the third information that has been received by [[the]] one or a plurality of said mobile terminals, and
[[the]] one or a plurality of said mobile terminals corrects the vehicle prediction information generated by [[the]] one or a plurality of said mobile terminals, on the basis of the server prediction information that has been received by [[the]] one or a plurality of said mobile terminals.

27.	(Currently Amended) The information providing system according to claim 26, wherein
[[the]] one or a plurality of said mobile terminals causes the first information to include the vehicle prediction information generated by [[the]] one or a plurality of said mobile terminals.

29.	(Currently Amended) A server configured to perform wireless communication with one or a plurality of mobile terminals and one or a plurality of fixed terminals,
the server includes
	a first server belonging to a first network slice having a shorter delay time period, and
	a second server belonging to a second network slice having a longer delay time period than the delay time period of the first network slice, and

	a communication unit configured to receive, from [[the]] one or a plurality of said mobile terminals, first information based on sensor information of [[the]] one or a plurality of said mobile terminals, and configured to receive, from [[the]] one or a plurality of said fixed terminals, second information based on sensor information of [[the]] one or a plurality of said fixed terminals; and
	a control unit configured to generate third information on the basis of the received first information and the received second information and control the communication unit so as to transmit the generated third information to at least [[the]] one of said mobile terminals,
the control units of the first server and the second server are capable of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the communication units of the first server and the second server, and 
the third information includes the generated server prediction information,
the server prediction information generated by the control unit of the second server is dynamic information of a later time relative to that of the server prediction information generated by the control unit of the first server.

30.	(Currently Amended) A non-transitory computer readable storage medium storing a computer program configured to cause a computer to function as a server which performs wireless communication with one or a plurality of mobile terminals and one or a plurality of fixed terminals,
the server includes
	a first server belonging to a first network slice having a shorter delay time period, wherein the first server comprises a computer, and
 than the delay time period of the first network slice, wherein the second server comprises a computer, and
the computer program causing the computers of the first server and the second server to perform:
	a step of receiving, from [[the]] one or a plurality of said mobile terminals, first information based on sensor information of [[the]] one or a plurality of said mobile terminals, and of receiving, from [[the]] one or a plurality of said fixed terminals, second information based on sensor information of [[the]] one or a plurality of said fixed terminals; and
	a step of generating third information on the basis of the received first information and the received second information, and controlling a communication unit of the server so as to transmit the generated third information to at least [[the]] one of said mobile terminals,
	a step of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the communication units of the first server and the second server, and
the third information includes the generated server prediction information,
the server prediction information generated by the computer of the second server is dynamic information of a later time relative to that of the server prediction information generated by the computer of the first server.








Allowable Subject Matter
Claims 1-3, 8, 12, 18, 20, 22, 24-30   are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 8, 12, 18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the first information and the second information each include identification information capable of determining accuracy of the sensor information, when a position of an object included in each piece of different information having been received satisfies a predetermined condition, the server selects either one of the first information and the second information on the basis of the identification information, and generates the third information on the basis of the selected information, when the position of the object included in the first information and the position of the object included in the second information satisfy a predetermined condition, the server generates the third information on the basis of the second information, and the mobile terminal corrects the own sensor information on the basis of positional information of the object included in the third information in the context as claimed.

Regarding claims 20, 24, and 25, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the server includes a first server belonging to a first network slice having a shorter delay time period, and a second server belonging to a second network slice having a longer delay time period, and the first server and the second server comprising: a communication unit configured to receive, from the mobile terminal, first information based on sensor information of the mobile terminal, and configured to receive, from the fixed terminal, second information based on sensor information of the fixed terminal; and a control unit configured to generate third information on the basis of the received first information and the received second information and control the communication unit so as to transmit the generated third information to at least the mobile 

Regarding claim 22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the server includes a first server belonging to a first network slice having a shorter delay time period, wherein the first server comprises a computer, and a second server belonging to a second network slice having a longer delay time period, wherein the second server comprises a computer, and the computer program causing the computers of the first server and the second server to perform: a step of receiving, from the mobile terminal, first information based on sensor information of the mobile terminal, and of receiving, from the fixed terminal, second information based on sensor information of the fixed terminal, and terminal; and a step of generating third information on the basis of the received first information and the received second information, and controlling a communication unit of the server so as to transmit the generated third information to at least the mobile terminal, the computer program causing the computer of the first server to perform: a step of determining a priority of each of the first information and the second information, and of determining whether the computer of the first server generates the third information or the computer of the second server is caused to generate the third information, in accordance with the determined priorities in the context as claimed.




Regarding claims 26-28, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the server is capable of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the server, the third information includes the generated server prediction information, the mobile terminal is capable of generating vehicle prediction information as future dynamic information of an object, on the basis of the third information that has been received by the mobile terminal, and the mobile terminal corrects the vehicle prediction information generated by the mobile terminal, on the basis of the server prediction information that has been received by the mobile terminal in the context as claimed.

Regarding claim 29, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the server includes a first server belonging to a first network slice having a shorter delay time period, and a second server belonging to a second network slice having a longer delay time period, and the first server and the second server comprising: a communication unit configured to receive, from the mobile terminal, first information based on sensor information of the mobile terminal, and configured to receive, from the fixed terminal, second information based on sensor information of the fixed terminal; and a control unit configured to generate third information on the basis of the received first information and the received second information and control the communication unit so as to transmit the generated third information to at least the mobile terminal, the control units of the first server and the second server are capable of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the communication units of the first server and the second server, and the third information includes the generated server prediction information, the server prediction information generated by the control unit of the second server is dynamic information 

Regarding claim 30, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the server includes a first server belonging to a first network slice having a shorter delay time period, wherein the first server comprises a computer, and a second server belonging to a second network slice having a longer delay time period, wherein the second server comprises a computer, and the computer program causing the computers of the first server and the second server to perform: a step of receiving, from the mobile terminal, first information based on sensor information of the mobile terminal, and of receiving, from the fixed terminal, second information based on sensor information of the fixed terminal; and a step of generating third information on the basis of the received first information and the received second information, and controlling a communication unit of the server so as to transmit the generated third information to at least the mobile terminal, a step of generating server prediction information as future dynamic information of an object, on the basis of the first information and the second information that have been received by the communication units of the first server and the second server, and the third information includes the generated server prediction information, the server prediction information generated by the computer of the second server is dynamic information of a later time relative to that of the server prediction information generated by the computer of the first server in the context as claimed.





Velusamy discloses a system and method for determining adverse/dangerous road conditions based on sensor data received from a vehicle and generating alerts for other vehicles which may encounter the same condition. The system receives sensor data from a vehicle and evaluates the data to determine if the vehicle encountered a potentially dangerous road condition. The system may apply one or more thresholds to the data, where the thresholds are designed to detect various sudden movements of the vehicle. The system may monitor the location associated with the potentially dangerous road condition and evaluate sensor data from one or more other vehicles that drive near the same location to determine whether they encounter a similar condition. The system may generate one or more alerts and transmit those alerts to vehicles that are approaching the location of the dangerous condition using location data provided by the approaching vehicles.

None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689